 



MARKETING AGREEMENT
     MARKETING AGREEMENT (hereinafter, the “Agreement”) made and entered into as
of August 1, 2005, by and between
HEALTH ALLIANCE NETWORK, INC., a New York corporation, with principal offices
located at 1305 Mamaroneck Avenue, White Plains, NY 10605 (HAN), and
COMPREHENSIVE BEHAVIORAL CARE, INC., a Nevada corporation, with principal
offices located at 204 S. Hoover Boulevard, Suite 200, Tampa, Florida 33609
(collectively referred to, with its Affiliates, as (CompCare);
WITNESSETH, THAT
WHEREAS,

  A.   CompCare has established a network of contracted physicians and other
providers of case management, pharmacy management services, disease management
and integrated behavioral healthcare services and products;     B.   CompCare’s
Participating Providers have agreed to provide behavioral healthcare services
and products in exchange for discounted fees to the beneficiaries of healthcare
plans sponsored by payors who contract with CompCare for access to such provider
networks and other services provided by CompCare;     C.   HAN has contacts with
insurance companies, unions, third party administrators and other payors for
healthcare services and products who desire to obtain access to such behavioral
healthcare services and products for their respective plan beneficiaries on a
discounted fee basis;     D.   CompCare has agreed to appoint HAN as its primary
representative and marketing agent for commercial (i.e., non-Medicaid and
non-Medicare) business;     E.   HAN desires to market CompCare’s services and
the CompCare Networks in the commercial marketplace to Payors with which HAN has
or may develop relationships; and     F.   HAN and CompCare desire to set forth
the terms and conditions on which CompCare has agreed to provide its services
and to allow commercial market payors introduced to it by HAN to contract for
access to the CompCare Networks;

     NOW, THEREFORE, in consideration of the promises and the mutual covenants
and agreements herein set forth, and in reliance on the representations and
warranties contained herein and subject to the terms and conditions hereof, the
parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



1.   DEFINITIONS:
     For purposes of this Agreement, in addition to the terms elsewhere defined
herein, the following terms shall have the meaning indicated:
     1.1   “Affiliate” an Affiliate of a Person shall refer to (1) each officer
and employee of such Person, (2) any Person which is controlled by, controls, or
is under common control with, such Person, and (3) any Affiliate of any of the
foregoing.
     1.2   “CompCare Network” shall mean (a) the network of Participating
Providers who have executed Provider Agreements with CompCare, and (b) any
network of behavioral healthcare providers that CompCare is leasing from any
third party pursuant to a written agreement.
     1.3   “Covered Individual” shall mean all members, employees, covered
dependents and other Persons eligible to receive medical services under a Plan.
     1.4   “Most Favored National Pricing” shall mean the lowest price CompCare
would offer to any client when such client is not a Source introduced to
CompCare by HAN. CompCare has sole discretion in determining Most Favored Nation
Pricing specific to any Service Agreement as such pricing is contingent upon,
among other things, CompCare’s understanding of the benefits to be offered to
the Source’s members and any available actuarial and/or utilization data.
     1.5   “Participating Providers” shall mean the physicians, hospitals and
healthcare facilities and other providers of behavioral healthcare services
and/or products who have entered into Provider Agreements with CompCare.
     1.6   “Person” shall mean an individual, corporation, limited liability
company, limited liability partnership, partnership, joint venture and other
business entity of any kind.
     1.7   “Plan” shall mean a health insurance, managed care, self insured
plan, or other similar health benefit plan sponsored or issued by a Source and
which may include workers compensation, first party automobile medical
liability, long-term or short-term disability and health coverage.
     1.8   “Provider Agreements” shall mean the agreement between CompCare and
providers of behavioral healthcare services and/or products pursuant to which
the Participating Provider agrees to provide behavioral healthcare services
and/or products to Covered Individuals in exchange for discounted fees.
     1.9   “Source” shall mean the health insurance companies, employers, third
party administrators, labor unions and other Persons who pay for healthcare
services and products, each Affiliate of such Person, and any other Person, that
has been introduced directly by HAN or any Affiliate of HAN to CompCare. Each
Source must be pre-registered in writing by HAN or an Affiliate of HAN with
CompCare and approved in advance and in writing by CompCare.

2



--------------------------------------------------------------------------------



 



     1.10   “Services Agreement” shall refer to an agreement entered into by a
Source with HAN and/or CompCare, which has been pre-approved by HAN and
CompCare, to provide access to the CompCare Network and/or other services
provided by CompCare.
2.   PROVISION OF SERVICES:
     2.1   CompCare hereby appoints HAN as its primary marketing and sales
representative with respect to all commercial (i.e., non-Medicaid and
non-Medicare) business conducted by CompCare during the Term of this Agreement.
This does not preclude HAN from selling Medicare and Medicaid business provided
such business is pre-registered by HAN in the same manner required for
commercial business sales by HAN.
     2.2   For each Source that executes a Services Agreement with CompCare
during the Term hereof, CompCare shall provide the Covered Individuals under
Plans sponsored by such Source with access to Participating Providers in the
CompCare Network and with access to CompCare’s other services on the terms and
subject to the conditions set forth in such Services Agreement.
     2.3   CompCare will agree to accept Most Favored Nation Pricing for all of
the services provided by CompCare to Sources introduced to CompCare by HAN. HAN
will have the right to negotiate higher than Most Favored Nation Pricing for
specific Service Agreements with its Sources.
     2.4   CompCare shall perform all CompCare services in a timely fashion and
in accordance with the terms of the specific Service Agreement and standard
operating practice of CompCare and will provide monthly reports to the Source,
with a copy to HAN, in the form defined by CompCare’s Service Agreement with
each Source. CompCare and HAN shall commit and utilize their available resources
for, and cooperate with each other in connection with, presentations and
meetings with potential Sources introduced to CompCare by HAN or its Affiliates.
CompCare and HAN will mutually agree to final Service Agreement pricing. All
Service Agreements must be signed by CompCare and the Source.
     2.5   CompCare’s Service Agreement with each Source shall govern the terms
for billings to and collection of monthly revenues from each Source.
     2.6   If a Source introduced to CompCare by HAN or a HAN Affiliate would
like to contract with CompCare or any of its Affiliates for network access or
other services, then CompCare may enter into a Services Agreement directly with
such Source at the pricing (not less than Most Favored Nation Pricing determined
by CompCare) negotiated by HAN with such Source; provided that any such direct
Source Access agreement will be subject to all of the provisions of this
Agreement; and CompCare will give HAN a copy of the executed agreement within
five days after it is executed by the Source.

3



--------------------------------------------------------------------------------



 



3.   RESPONSIBILITIES OF COMPCARE
     3.1   CompCare has entered into Provider Agreements with Participating
Providers for the provision of covered services to Covered Individuals. Although
the Provider Agreement is not a part of this Agreement, the applicable Provider
Agreement executed by each Participating Provider shall govern the relationship
between CompCare and any Participating Provider.
     3.2   CompCare is responsible for recruiting and contracting with
Participating Providers and other providers of services offered by CompCare. All
communications with Participating Providers concerning the negotiation,
execution or ongoing management and maintenance of Provider Agreements will be
conducted by or through CompCare.
     3.3   CompCare will develop appropriate policies, procedures, protocols and
criteria (collectively, the “Criteria”) for the CompCare Network in order to
maintain the integrity of the CompCare Network. CompCare will provide
Participating Providers with such policies, procedures, information and
materials as needed to facilitate Participating Provider’s participation in the
CompCare Network and compliance with established policies and procedures;
provided that any Criteria shall be no more burdensome on HAN or its Sources
than CompCare imposes on other of its clients that do not originate with HAN.
     3.4   CompCare and HAN agree to the use of each other’s name in any
marketing, advertising, solicitation or educational material necessary to
further the purposes of this Agreement. Each party using the other’s name in
such materials shall share said materials prior to distribution and obtain the
written consent of the other party whose name is used, which consent shall not
be withheld unreasonably. In all other respects, each party reserves the rights
to, and the control of, the use of their name and all symbols, trademarks, or
service marks.
     3.5   CompCare shall provide such educational services to HAN as is
reasonably appropriate in connection with the implementation and operation of
this Agreement. Additionally, CompCare shall provide HAN with such reporting as
is reasonably necessary to enable HAN to fulfill its obligations under the
Services Agreements. Such services shall be designed to assist each Source’s
Covered Individuals in their utilization of CompCare’s Participating Providers.
     3.6   If CompCare is required to make any filings by a State Department of
Health or State Department of Insurance, such filings shall be made by CompCare,
unless otherwise directed by one of the respective State Departments.
     3.7   CompCare is not an insurer, guarantor or underwriter of the liability
of HAN and/or its Sources and does not pay claims for covered services under any
Plan (except that CompCare does pay claims on behalf of Plan sponsors when
CompCare is providing third party administrator services). HAN acknowledges and
agrees that CompCare is not an insurer, indemnifier or guarantor of payments
owed to Participating Providers in connection with this Agreement or the
provision of healthcare, behavioral healthcare, or other services or supplies
under any Plan. Except as expressly set forth in this Agreement or in any
agreement entered into pursuant to this Agreement, CompCare shall have no
responsibility for any healthcare services or supplies or other services
provided by Participating Providers to any Covered Individual or to any other
Person.

4



--------------------------------------------------------------------------------



 



     3.8   CompCare shall hold HAN harmless against liability or any additional
expenses incurred by HAN if CompCare is determined by any federal, state, or
local governmental authority to be engaged in activities for which it has failed
to obtain a necessary license or permit.
     3.9   During the term of this Agreement (as the same may be extended from
time to time) and for a one (1) year period thereafter, CompCare shall not,
either directly or indirectly, for itself or any third party, hire or solicit,
induce, recruit, or cause a person in the employ of HAN or its subsidiaries to
terminate his/her employment by HAN or such subsidiary, for the purpose of
joining, associating or becoming employed by CompCare or any of CompCare’s
Affiliates, or any other company or person which is in competition with any
product sold, or any business or activity engaged in, by HAN at any time during
the term of this Agreement without advanced written approval of both parties.
4.   RESPONSIBILITIES OF HAN
     4.1   HAN shall use its good faith efforts to market and locate Sources who
are interested in contracting with CompCare for services provided by CompCare
and its Participating Providers, and will promptly pre-register such Sources in
writing to CompCare for pre-approval by CompCare.
     4.2   HAN will employ a minimum of 1.5 FTEs who are experienced Sales
Executives who will be dedicated to the sale of CompCare’s behavioral health
products. These Sales Executives will be guided by HAN’s Owner and Chief
Executive Officer and will be responsive to the direction and inquiries of
CompCare’s Chief Executive Officer or designee.
     4.3   HAN is not an insurer, guarantor, or underwriter of the liability of
CompCare or its Participating Providers and does not provide benefits to Covered
Individuals or pay claims for covered services under any Plan. CompCare
acknowledges and agrees that HAN’s responsibilities pursuant to this Agreement
are administrative in nature and that HAN is not an insurer, indemnifier or
guarantor of payments owed to Participating Providers in connection with this
Agreement or the provision of behavioral healthcare services or supplies. Except
as expressly set forth in this Agreement or in any agreement entered into
pursuant to this Agreement, HAN shall have no responsibility for any behavioral
healthcare services or supplies or other services provided by CompCare or
Participating Providers to any Covered Individual or to any other Person.
     4.4   HAN shall hold CompCare harmless against liability or any additional
expenses incurred by CompCare if HAN is determined by any federal, state, or
local governmental authority to be engaged in activities for which it has failed
to obtain a necessary license or permit.
     4.5   During the term of this Agreement (as the same may be extended from
time to time) and for a one (1) year period thereafter, HAN shall not, either
directly or indirectly, for itself or any third party, hire or solicit, induce,
recruit, or cause a person in the employ of CompCare or its subsidiaries to
terminate his/her employment by CompCare or such subsidiary, for the purpose of
joining, associating or becoming employed by HAN or any of HAN’s Affiliates, or
any other company or person which is in competition with any product sold, or
any business or activity engaged in, by CompCare at any time during the term of
this Agreement without advanced written approval of both parties.

5



--------------------------------------------------------------------------------



 



5.   BILLING AND CONSIDERATION:
     5.1   CompCare shall pay to HAN

  (a)   a fee (the “Cash Fee”) (computed as provided in SCHEDULE “A”, Item A)
with respect to all Service Agreements entered into during the Term of this
Agreement (as such Term may be extended from time to time), and     (b)   a
Marketing Fee (computed as provided in SCHEDULE “A”, Item B) during the initial
24 month Term.

     5.2   CompCare shall pay the Cash Fee to HAN from the payments received by
CompCare from each Source during each calendar month.
     5.3   CompCare shall pay to HAN all Cash Fee payments due HAN under this
Agreement within twenty (20) days after the date on which CompCare receives each
payment from the Source. CompCare shall not be obligated to pay Cash Fees to HAN
unless and until it has received cleared or “good” funds from the Source
pursuant to the Services Agreement with such Source. If CompCare fails to pay
Cash Fees, when Cash Fees are due to HAN, within the period provided in this
Section 5.3, then such past due payments will bear interest at the annual
interest rate announced by Citibank, NA from time to time as its prime lending
rate.
6.   TERM:
     6.1   This Agreement shall continue in effect for a twenty four (24) month
period (the"Term”) commencing on the date of this Agreement. At the end of the
Term (as the same may have been extended), this Agreement shall automatically
renew on the same terms and conditions for subsequent periods of twelve
(12) months each unless (i) terminated in accordance with the terms of this
Agreement, or (ii) either party elects not to renew this Agreement at the end of
its then current Term by written notice given to the other at least sixty
(60) days prior to the end of the then current Term. As used in this Agreement,
the “Term” of this Agreement shall include the initial twenty four (24) month
term and any subsequent extensions of the Term of this Agreement.
     6.2   Termination for Default. Either party may terminate this Agreement
upon the occurrence of an Event of Default as defined under Section 7.1 which
remains uncured at the end of any applicable grace period.
     6.3   Immediate Termination. Either party may terminate this Agreement
immediately upon notice to the other if the continuation of this Agreement by
such party is found to be in violation of any law or regulation applicable to
such party which would subject such party to regulatory action, criminal
liability or material fines. The party electing to terminate this Agreement
pursuant to this Section 6.3 shall give the other party such advanced notice of
the possibility of termination as is reasonably possible under the
circumstances.
     6.4   Notwithstanding any provision contained in any agreement between HAN
and/or CompCare and/or a Source to the contrary, neither HAN nor CompCare shall
take any action

6



--------------------------------------------------------------------------------



 



to terminate any Services Agreement with respect to a Source or to refuse to
renew any such Services Agreement without first giving the other party at least
10 days written notice of such intended action, unless the Source has breached
the provisions of its Services Agreement and such breach remains uncured at the
end of any applicable grace period under such Services Agreement.
7.   DEFAULT AND TERMINATION:
     7.1   The occurrence of any of the following events shall constitute an
“Event of Default” under this Agreement:

  (a)   If CompCare fails to pay the Cash Fee or Marketing Fee or any other
amount payable to HAN when required by this Agreement, and such failure remains
uncured for more than ten (10) days after written notice of such breach from
HAN.     (b)   If a party fails to comply with any of its material obligations
under this Agreement (other than those obligations described in Section 7.1(a),
and such failure remains uncured for more than thirty (30) days after written
notice of such breach is given by the other party.     (c)   If a party’s
representations or warranties were not true in any material respect when made.  
  (d)   If a party ceases to conduct its operations in the normal course of
business.     (e)   If a receiver is appointed or applied for by a party.    
(f)   If a petition under the Federal Bankruptcy Act is filed by or against
either party, or a party makes an assignment for the benefit of creditors.    
(g)   If the pre-established sales targets are not met by the last day of the
initial Term of this Agreement or thereafter.

     7.2   Remedies. Upon the occurrence of an Event of Default, the aggrieved
party shall be entitled to (a) terminate this Agreement. In the event of any
dispute or controversy between the parties arising out of or in connection with
this Agreement, or with regard to performance of any obligation hereunder by
either party (other than a claim of non payment of any amount required to be
paid pursuant to this Agreement), the parties shall:

7



--------------------------------------------------------------------------------



 



  (a)   In good faith continued to meet their respective obligations as
described in this Agreement, including but not limited to the performance of
services; and     (b)   Use reasonable efforts to settle such dispute or
controversy amicably by good faith negotiation for a period not to exceed 30
consecutive days, commencing upon the receipt of written demand for negotiation
setting forth the basis of the dispute. After the expiration of the 30-day
negotiation period, either party may commence arbitration to resolve such
dispute as set forth below. All disputes or controversies which may arise
between the parties hereto out of or in relation to or in connection with this
Agreement or the breach hereof shall be finally settled by binding arbitration.
Unless otherwise agreed to in writing between the parties, such arbitration will
be conducted by and in accordance with the Rules of the American Arbitration
Association, in the form pertaining at the time the arbitration is initiated.
Each party shall select an arbitrator, and the two arbitrators so selected shall
select a third arbitrator. If the two arbitrators selected are unable to agree
upon the name of a third arbitrator, such third arbitrator shall be appointed
from a panel in accordance with the Rules of the American Arbitration
Association. The parties shall use their best efforts to complete the
arbitration proceeding within 3 months from the expiration of the negotiation
period set forth above. Such arbitration shall be conducted in White Plains, New
York under the laws of the New York or such other location as the parties may
mutually agree in writing. Each party, without regard to the outcome of such
arbitration, shall be responsible for their own costs and expenses of
arbitration, including but not limited to the costs and expenses of their own
arbitrator. The non-prevailing party shall be responsible for the cost and
expenses of the third arbitrator. In the event there is no prevailing party, the
arbitrators shall determine the amount of the third arbitrator’s costs and
expenses for which the respective parties to this Agreement shall each be
responsible for fifty percent of such costs.

     7.3   Consequential Damages. Each party hereby waives any right that it
might now have or may in the future acquire to assert any claim against the
other for consequential, punitive, special or incidental damages, for lost
profits, or for lost opportunity costs, or for compensation, reimbursement, or
damages on account of the loss of prospective profits or anticipated sales, or
on account of expenditures, investments, leases or commitments in connection
with the business or good will of such party, in connection with any breach by
the other party of its obligations under this Agreement.
     7.4   Modification of Restrictive Covenants. If a court of competent
jurisdiction shall determine that any covenant contained in Article 8 or 9 shall
be enforceable only if limited to a shorter period of time or to a smaller
geographical area than is herein expressly provided, or otherwise limited, then
and in such event, such covenant shall be deemed to be limited to the extent so
determined to be enforceable, in the same manner and to the same extent as if
such limits were expressly provided herein. It is the intent of the parties that
this Agreement be enforced to the maximum extent permitted by applicable law

8



--------------------------------------------------------------------------------



 



8.   RESTRICTIVE COVENANTS AND NON-CIRCUMVENTION — BY COMPCARE:
     8.1   CompCare recognizes that HAN’s contacts and relationships with its
Sources and their agents and representatives are extremely valuable business
assets of HAN, and that any interference with such relationships will cause
material and irreparable harm to HAN.
     8.2   CompCare acknowledges that HAN has introduced, and will introduce,
CompCare to one or more Sources who may desire to enter into one or more
business arrangements with CompCare, the CompCare Network, or other Persons
introduced to such Source by CompCare.
     8.3   CompCare agrees that during the Term of this Agreement (as the same
may be extended pursuant to Section 6 or by agreement of the parties) and for a
two (2) year period thereafter, neither it, nor any of CompCare’s Affiliates
shall, without HAN’s prior written consent in each instance, either directly or
indirectly, negotiate with or enter into any agreement directly with any Source.
     8.4   CompCare acknowledges that the restrictions contained in this
Article 8 are necessary for the reasonable protection of HAN and that HAN would
not enter in to this Agreement or introduce CompCare to any Source if CompCare
did not agree to the provisions of this Article 8.
     8.5   During the Term of this Agreement, if CompCare desires to contract
directly with any Source for commercial, Medicaid, Medicare or any other type of
business, then CompCare shall pay HAN the compensation provided in Article 5
hereof.
     8.6   If any of the provisions of this Article 8 are breached by CompCare
or any of its Affiliates, then, as compensation for such breach, CompCare shall
provide HAN with an accounting of, and shall pay to HAN an amount equal to, all
net revenues received by CompCare or its Affiliate as a result of such breach.
     8.7   During the Term of this Agreement and during the twelve (12) month
period following the last day of the Term, CompCare will not, directly or
indirectly, hire any employee of HAN or solicit or induce an employee of HAN to
leave HAN for employment with CompCare or any other person, excluding through
general solicitations of employment such as through the newspaper or industry
journals, unless approved in advance and in writing by HAN.
9.   RESTRICTIVE COVENANTS AND NON-CIRCUMVENTION — BY HAN:
     9.1   HAN recognizes that CompCare’s contacts and relationships with the
Participating Providers are extremely valuable business assets of CompCare, and
that any interference with such relationships will cause material and
irreparable harm to CompCare.
     9.2   HAN acknowledges that CompCare has introduced HAN to the CompCare
Network Providers and certain strategic partners which may desire to enter into
one or more business

9



--------------------------------------------------------------------------------



 



arrangements with HAN or its Sources in which case HAN and its Sources must
obtain the express written consent of CompCare in advance of any such business
arrangement.
     9.3   HAN agrees that during the Term of this Agreement (as the same may be
extended pursuant to Section 6 or by agreement of the parties) and for a two
(2) year period thereafter, it, nor any of HAN’s Affiliates shall, without
CompCare’s prior written consent in each instance, either directly or
indirectly, negotiate with or enter into any agreement directly with any other
managed behavioral healthcare company.
     9.4   HAN agrees that during the Term of this Agreement (as the same may be
extended pursuant to Section 6 or by agreement of the parties) and for a two
(2) year period thereafter, neither it nor any of its Affiliates shall, without
CompCare’s prior written consent in each instance, either directly or
indirectly, negotiate with or enter into any agreement for access to behavioral
healthcare services directly with the CompCare Network.
     9.5   HAN acknowledges that the restrictions contained in this Article 9
are necessary for the reasonable protection of CompCare and that CompCare would
not enter in to this Agreement or introduce HAN to the CompCare Network if HAN
did not agree to the provisions of this Article 9.
     9.6   If HAN or any Affiliate of HAN breaches any of the provisions of this
Article 9, then, as compensation for such breach, HAN shall provide CompCare
with an accounting of, and shall pay to CompCare an amount equal to, all net
revenues received by HAN or its Affiliate as a result of such breach.
     9.7   During the Term of this Agreement and during the twelve (12) month
period following the last day of the Term, HAN will not, directly or indirectly,
hire any employee of CompCare or solicit or induce an employee of CompCare to
leave CompCare for employment with HAN or any other person, excluding through
general solicitations of employment such as through the newspaper or industry
journals, unless approved in advance and in writing by CompCare.
10.   CONFIDENTIALITY
     10.1   Definition. As used in this Section 10, the term Confidential
Information means any information or materials which is disclosed by one party
or its Affiliates or agents (Disclosing Party) to the other party or any of its
Affiliates or agents (Receiving Party), either orally or in writing, with
respect to any aspect of the Disclosing Party’s business affairs. Such term
includes, without limitation, the Disclosing Party’s business records and plans,
financial statements and data, customer lists and records, trade secrets,
technical information, products, product and service design information, pricing
structure and discounts, costs, computer programs and listings, personnel data
and other proprietary information of the Disclosing Party and its subsidiaries.
Such term also includes the identity of each Payor and of each Participating
Provider.
     10.2   Exclusions. The term Confidential Information does not include any
information which: (a) is generally known to the trade or the public at the time
of disclosure by the Disclosing Party to the Receiving Party; (b) becomes
generally known to the trade or the public subsequent to the time of such
disclosure, provided such general knowledge was not the result of a breach of
this

10



--------------------------------------------------------------------------------



 



Agreement by the Receiving Party or its Affiliates; (c) is known to the
Receiving Party at the time of disclosure; (d) is obtained from a third party
who, to the best knowledge of the Receiving Party, is not under any obligation
to keep such information confidential; or (e) is independently developed by
employee(s), agent(s), or representative(s) of the Receiving Party as a result
of its own efforts and not as a result of the disclosure of the same information
by the Receiving Party.
     10.3   Treatment of Information. Each party understands and acknowledges
that the other party’s Confidential Information has been developed by such other
party by the investment of significant time, effort and expense and that the
Confidential Information is a valuable, special and unique asset of such other
party and provides it with a significant competitive advantage. Therefore, no
Receiving Party nor its Affiliates shall copy or duplicate any Disclosing
Party“s Confidential Information or use any Disclosing Party=s Confidential
Information for its=s own use or benefit or any other commercial purpose other
than performance of the Receiving Party“s responsibilities (including related
internal administrative functions) under this Agreement. Additionally, each
Receiving Party agrees to hold in confidence and not to disclose any of the
Disclosing Party’s Confidential Information to any person or entity without the
Disclosing Party’s prior written consent in each instance. Each Receiving Party
will only disclose Confidential Information to its agents, employees and
representatives who need to know such information for the purposes of enabling
the Receiving Party to perform its obligations under this Agreement. Prior to
disclosing a Disclosing Party=s Confidential Information to any of its agents,
employees or representatives, each Receiving Party will advise such agent,
employee or representative of this confidentiality agreement and will have
satisfied itself that such agent, employee or representative will treat the
Confidential Information in the manner required by this Agreement.
     10.4   Return of Information. Following termination of this Agreement, each
party shall return to the other any written Confidential Information, together
with any copies or extracts of such Confidential Information that belong to such
other party. Any Confidential Information in the possession of a Receiving Party
or its agents, employees or representatives not so requested and returned, and
oral Confidential Information and writings based thereon, will be destroyed or
will be held by the Receiving Party and its agents, employees or representatives
and kept subject to the terms of this Agreement.
     10.5   Required Disclosure. If a Receiving Party, or its agents, employees
or representatives become legally compelled (by deposition, interrogatory,
request for documents, subpoena or similar process) to make a disclosure which
would violate the terms of this Agreement, such party shall provide the
Disclosing Party with prompt prior written notice of such requirement so that
the Disclosing Party may seek a protective order or other appropriate remedy
and/or waive compliance with the terms of this Agreement.
     10.6   Permitted Disclosure. With respect to each CompCare Network that HAN
and its Payors have obtained access to pursuant to the provisions of this
Agreement, HAN and its Payors may use CompCare’s name, business address,
business telephone number and such other information as is deemed to be
reasonably necessary or appropriate by HAN and its Payors for the purpose of
informing Payors and Eligible Persons about the CompCare Network.

11



--------------------------------------------------------------------------------



 



11.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF COMPCARE:
     CompCare represents and warrants to, and covenants with, HAN that:
     11.1   CompCare is a corporation duly organized and validly existing under
the laws of the State of Nevada and has full corporate and legal power and
authority to execute and deliver this Agreement and perform its obligations
hereunder and pursuant to the transactions contemplated hereby and thereby.
     11.2   CompCare is not a party to, or subject to, or bound by any agreement
or judgment, order, writ, injunction or decree of any court or governmental body
which contains any provisions which would or could operate to prevent the
carrying out of this Agreement or any of the transactions contemplated thereby.
12.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF HAN:
     HAN represents and warrants to, and covenants with, CompCare that:
     12.1   HAN is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York with full corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
     12.2   HAN is not a party to, or subject to, or bound by any agreement or
judgment, order, writ, injunction or decree of any court or governmental body
which contains any provisions which would or could operate to prevent the
carrying out of this Agreement or any of the transactions contemplated hereby.
     12.3   The execution, delivery and performance of this Agreement by HAN has
been duly and effectively authorized by its Board of Directors and each other
person or entity having a right to authorize, approve or consent to this
Agreement.
13.   MISCELLANEOUS PROVISIONS:
     13.1   Notices. Any notice given or required to be given pursuant to any
provision of this Agreement shall be in writing and shall either be personally
delivered or sent by a reputable commercial courier service guaranteeing
overnight delivery, and shall be deemed to have been given upon receipt if
personally delivered, or, upon delivery to such courier, with delivery charges
prepaid, if sent by such a courier, in either case addressed to the following
addresses:

         
 
  If to HAN:   Health Alliance Network, Inc.
 
      1305 Mamaroneck Avenue
 
      White Plains, NY 10605
 
      Attn: Anthony V. Milone

12



--------------------------------------------------------------------------------



 



         
 
  If to CompCare:   Comprehensive Care Corporation
 
      204 S. Hoover Boulevard, Suite 200
 
      Tampa, Florida 33609

 
      Attn: Mary Jane Johnson

     Any party may change the address to which notices, requests, communications
to such party shall be delivered personally or mailed by giving notice thereof
to the other parties hereto in the manner herein provided. Notices shall be
deemed given at the time they are delivered personally or three days after they
are mailed or sent in the manner set forth above.
     13.2   Survival of Representations. All statements contained herein shall
be deemed to be representations, warranties, covenants and agreements made by
the respective parties to this Agreement and shall survive the consummation of
the transactions contemplated hereby.
     13.3   Confidentiality. Each party agrees that this Agreement and the
materials and information supplied by the parties in performing this Agreement
shall be kept confidential, unless specifically authorized otherwise in writing,
and may not be distributed except for appropriate activities related to the
performance of this Agreement.
     13.4   Entire Agreement. This Agreement and the Exhibits and Schedules
hereto and the agreements referred to herein supersede all prior discussions and
agreements between the parties with respect to the matters contained herein and
therein, and this Agreement and the Exhibits and Schedules annexed hereto and
the documents referred to herein contain the sole and entire agreement between
the parties hereto with respect to the transactions contemplated hereby.
     13.5   Amendments. No provision of this Agreement may be extended, changed,
waived, modified or amended unless the same is contained in a writing that is
fully executed by the party against whom such matter is asserted.
     13.6   Waiver. The waiver by either party of any breach of any provision of
this Agreement shall not be construed as a waiver of any subsequent breach of
the same or any other provision. A waiver on one occasion shall not be deemed to
be a waiver on a future occasion. The failure to exercise any right hereunder
shall not operate as a waiver of such right.
     13.7   Execution in Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
     13.8   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and to be performed entirely within such state.
     13.9   Headings. The subject headings at the beginning of the articles and
Sections are for convenience in locating the context, but are not part of the
context. Unless otherwise specifically set forth in this Agreement to the
contrary, all references to Sections, Exhibits and Schedules refer to portions
of this Agreement.

13



--------------------------------------------------------------------------------



 



     13.10   Expenses. Each party hereto shall bear its own expenses except as
otherwise provided herein, including, without limitation, liabilities or
obligations for expenses, taxes or fees incident to or arising out of the
negotiation, preparation, approval or authorization of this Agreement or the
consummation (or preparation for the consummation) of the transactions
contemplated hereby, and all attorneys’ and accountants’ fees required by this
Agreement.
     13.11   Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.
     13.12   Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns.
     13.13   Assignment. Except as provided in this Section 13.13, this
Agreement may not be assigned by either party hereto without the prior written
consent of the other party, which consent may be withheld for any or no reason.
Each party may assign its rights under this Agreement to (i) its Affiliates,
(ii) any Person into which or with which it may be merged, and (iii) any Person
that acquires all or substantially all of its assets.
     13.14   Independent Contractors. The parties acknowledge that they are, and
shall remain, independent contractors and that the execution of this Agreement
by each of them, does not create, nor shall it be construed as creating, any
relationship of principal and agent, of partnership or joint-venture between
them, and that neither party shall be severally or jointly responsible for the
acts of the other party. The parties also acknowledge that HAN has no dominion
or control over, or direct contractual agreement with, any Source, and has no
control over the relationship between any Eligible Person and any Source, or any
of Source’s personnel, or the administration of any Plan.
     13.15   Non-Exclusivity. No provision contained in this Agreement shall be
construed to require either party to this Agreement to deal exclusively with the
other or to grant the other a right of first refusal as to any business
opportunity that is related or unrelated to the subject matter of this
Agreement.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Marketing Agreement has been executed as of the
date and year first above written.

            COMPREHENSIVE BEHAVIORAL CARE, INC.
      By:   /s/ Mary Jane Johnson         Mary Jane Johnson, President   
Date:  August 3, 2005            HEALTH ALLIANCE NETWORK, INC.
      By:   Anthony V. Milone         Anthony V. Milone, President   
Date:  August 3, 2005       

15



--------------------------------------------------------------------------------



 



         

SCHEDULE “A”
FEE SCHEDULE
A.   CASH FEE
     For each Services Agreement entered into during the Term by CompCare and a
Source introduced to CompCare by HAN or a HAN Affiliate which has been
registered and approved by CompCare, CompCare shall pay HAN a fee (the “Cash
Fee”) with respect to services provided by CompCare to such Source during the
first five years of such Services Agreement (or any amendment, revision,
extension or replacement of such Services Agreement). The Cash Fee shall be
computed with respect to revenues actually collected by CompCare and shall be
paid to HAN as and when such revenues are collected by CompCare.
     The “Cash Fee” shall be computed for each Services Agreement and shall
equal the sum of:

  (a)   3% of the gross revenues received by CompCare from such Services
Agreement computed at the Most Favored Nations Pricing rate as determined by
CompCare for such Services Agreement; plus     (b)   50% of gross revenues
received by CompCare from such Services Agreement to the extent that such gross
revenues exceed 103% of the Most Favored Nations pricing for such Services
Agreement.

By way of example, if the Most Favored Nations Pricing is determined by CompCare
to equal $2.0 million for a Services Agreement, and HAN negotiates at a price
from the Source of $3.0 million, then CompCare shall pay to HAN a Cash Fee as
follows:

         
 
  $2.0 million x 3%   =$60,000
 
  + $940,000* x 50%   =$470,000
 
       
 
  TOTAL CASH FEE DUE HAN       =$530,000
 
       

B.   HAN MARKETING FEE
     CompCare shall pay HAN the following amounts (“Marketing Fee”) in addition
to the Cash Fee:
     1.   During the initial 24 months of the Term of this Agreement (unless
terminated early pursuant to such Agreement), CompCare shall pay HAN a marketing
fee of $15,000 each month commencing on August 1, 2005. Such fee is inclusive of
all HAN ordinary out-of-pocket expenses except for those expenses related to
travel for the purpose of sales. Extraordinary expenses (e.g., Exhibits,
entertainment, etc) will be paid if pre-approved by CompCare.

16



--------------------------------------------------------------------------------



 



     2.   CompCare will pay HAN a bonus payment of $9,000 per quarter if
CompCare reports quarterly profits between $12,000 and $29,999 for any fiscal
quarter. CompCare will pay HAN a bonus payment of $21,000 per quarter if
Compcare reports quarterly profits of $30,000 or more for any fiscal quarter.
     3.   The parties shall review the Marketing Fee on a semi-annual basis to
assess performance and to determine whether to increase such fee as they may
agree at such time.
     4.    Maximum payments to HAN, inclusive of all Cash Fees and Marketing
Fees and bonuses, shall not exceed $1,000,000 in any fiscal year.

17